Holmes, J.,
concurring. I concur in this opinion in that I agree with the statement that compensation for the loss of a body part, or of its use, bears a closer resemblance to damages than it does to compensation for impaired earning capacity or loss of employment. The schedule contained in former R.C. 4123.57(C) specifies the amounts for the loss of body parts, in this case, two hundred weeks for loss of a leg.
I have previously taken the position in dissent that a claimant receiving permanent total disability compensation may not receive permanent partial disability compensation for a later incurred back injury. State, ex rel. Consolidation Coal, v. Indus. Comm. (1980), 62 Ohio St.2d 147, 150, 16 O.O.3d 166, 168, 404 N.E.2d 141, 143-144 (Holmes, J., dissenting). However, it appears reasonable that this claimant’s prior permanent total disability award emanating from injuries to the right leg should not prohibit an award for the loss of his left leg.